Citation Nr: 9903195	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-10 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of overpayment of pension benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of a March 1998 determination by the 
Committee on Waivers and Compromises (Committee) which denied 
entitlement to waiver of an overpayment of pension benefits 
in the original amount of $3,418.



REMAND

In January 1997, the Committee denied a waiver of $3,418.00.  
The overpayment had resulted from the veteran's failure to 
report additional income.  

In October 1997, the RO advised the veteran that he had been 
found to have interest and retirement income not previously 
reported.  The income was considered to have continued from 
February 1, 1995.  In letters dated in December 1997, March 
and November 1998, the RO advised the veteran of the amount 
of retirement and interest income, which was being credited 
to him for the period from February 1995 to December 1997.  
The November 1998 letter was issued in response to additional 
information supplied by the veteran, and reported lower 
retirement benefits than were reported in the earlier 
letters.  Although this reduction could result in a reduction 
in the amount of overpayment, it does not appear that the 
amount of the veteran's indebtedness has been recalculated.

During the course of this appeal the veteran has in effect 
challenged the validity of his indebtedness by asserting that 
it was created on the basis of an inaccurate report of his 
pension income.  He has also questioned the amount of 
interest income credited to him.  The November 1998 
communication from the RO appears to concur, at least in 
part, with the veteran's assertions inasmuch as it has 
reduced the amount of pension income attributed to the 
veteran for the period during which the overpayment was 
created. 

The United States Court of Veterans Appeals (Court) has held 
that before adjudicating a waiver application, the lawfulness 
of a debt must first be decided. See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  The VA General Counsel has recently 
reinforced this obligation, by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.  In light of this requirement, 
as well as the duty to assist, the question of validity of 
the asserted debt in the amount of $3,418 must be determined 
before reviewing the veteran's application for a waiver of 
the alleged debt.

Therefore, to ensure that VA has fully met its duty to assist 
the appellant in developing the facts pertinent to her claim, 
the case is REMANDED for the following development:


1.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of VA pension benefits in the 
calculated amount of $3,418 was proper.  
In the event that an overpayment remains, 
a written paid-and-due audit should be 
prepared and inserted into the claims 
folder, and copies provided to the 
veteran and his representative, if any.  
The RO should state the amount due and 
paid, and explain how the amount of the 
overpayment was calculated.  The RO 
should clearly indicate amounts paid to 
the veteran and the dates of payments, as 
well as the amounts which should have 
been paid to him.  The RO should explain 
how the amount that should have been paid 
was derived and provide information as to 
the sources of the income considered.  
The periods covered for the overpayment 
in question must be set forth separately, 
i.e., beginning and ending dates, 
amounts, and reason for the overpayment.

2.  The veteran should be provided a 
Financial Status Report (VA Form 4-5655) 
for completion.  Verification that this 
form has been sent to the veteran should 
be placed in the claims file.  The 
veteran should be requested to submit the 
completed Financial Status Report with 
any supporting documentation of monthly 
expenses, assets, and debts that he might 
wish to submit.  

3.  If the issue of whether the creation 
of the overpayment of VA pension benefits 
was proper is not resolved in the 
appellant's favor, the Committee should 
again formally consider the appellant's 
request for a waiver of the recovery of 
an overpayment of improved death pension 
benefits.  If any determination is 
adverse to the appellant, a supplemental 
statement of the case should be provided 
to the appellant and her representative 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.  


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 5 -


